DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

   3599 HUDSON LLC, as Trustee for LAND TRUST NUMBER 3599,
                          Appellant,

                                    v.

  US BANK NATIONAL ASSOCIATION, as Trustee for RESIDENTIAL
  ASSET SECURITIES CORPORATION, HOME EQUITY MORTGAGE
ASSET-BACKED PASS-THROUGH CERTIFICATES, SERIES 2007-KS3,
                        Appellee.

                              No. 4D19-2618

                           [October 22, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Gerald Joseph Curley, Jr., Judge; L.T. Case No. 50-2017-
CA-009853-XXXX-MB.

    Rachel M. Coe of the Polaris Legal Group, Pompano Beach,
for appellant.

    Kimberly S. Mello and Arda Goker of Greenberg Traurig, P.A., Orlando,
for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN and CIKLIN, JJ., and FRINK, KEATHAN B., Associate Judge,
concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.